Citation Nr: 1825144	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits in excess of $487.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from April 1941 to November 1945.  He died in November 2004.  The Veteran's surviving spouse died in April 2010.  The appellant is the adult daughter of the Veteran and his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 decision in which the Pension Management Center (PMC) in Milwaukee, Wisconsin granted accrued benefits in the amount of $487.00.  In March 2011, the appellant filed a notice of disagreement (NOD) with the amount of accrued benefits awarded.  A statement of the case (SOC) was issued in July 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

In September 2010, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the Phoenix RO; a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

For reasons expressed below, this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.





REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

By way of background, the Veteran's surviving spouse was awarded aid and attendance (A&A) benefits in a July 2009 rating decision.  Benefits were awarded effective May 5, 2009, but a finding that the surviving spouse was incompetent to handle funds was proposed as well.  In an August 2009 statement, the surviving spouse agreed with the proposed finding of incompetency.  In an October 2009 rating decision, the surviving spouse was found to be incompetent to handle funds.  Benefits due from June 1, 2009 until March 1, 2010-in the amount of $8,448.00- were withheld pending the appointment of a fiduciary to handle those funds.  Before those funds were paid, the surviving spouse died in April 2010.

While the appellant seeks the entire amount due at the time of the surviving spouse's death (essentially retroactive benefits), she is not entitled to that amount.  However, she may be eligible for accrued benefits to reimburse her for actual expense born a a result of the surviving spouse's last sickness and burial.

Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a) (2017).  The term "child" is defined under 38 C.F.R. § 3.57  and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2). 

Here, the appellant was born in November 1959.  There is no evidence or argument indicating that the appellant has at any time pertinent to the present appeal qualified as a "child" as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000.  Indeed, she is over 18 years of age, and there is no evidence or argument she became incapable of self-support prior to age 18.

Nevertheless, accrued benefits may also be paid to reimburse a person who bore the expenses of the last sickness and burial of a payee.  38 U.S.C. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).  As such, although the appellant does not qualify as a child for substitution purposes, she may recover accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the payee's last sickness and burial.  See 38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MIR) (Manual) contains provisions relative to the allowance of items of expense in connection with claim for reimbursement under 38 U.S.C. § 5121(a)(6). M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 1 2(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the Manual.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15 b, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

Under relevant provisions, non-medical expenses should be excluded from reimbursement.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  Further, 38 U.S.C. § 5121  places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

Here, the appellant has been awarded $487.00 in accrued benefits to reimburse for the expenses she bore for the surviving spouse's funeral.  The appellant has generally contended that she paid pharmaceutical costs and medical expenses throughout the year prior to the surviving spouse's death.  See May 2010 Application for Accrued Amounts Due a Deceased Beneficiary.  The appellant continues to assert that she personally paid the surviving spouse's medical expenses prior to her death.  See Board Hearing Transcript at 12.

Nonetheless, aside from the burial expenses for which she has already been reimbursed the total $487.00, she has not provided any proof or evidence aside from her own assertions that she actually paid any expenses related to the surviving spouse's last illness.  Given the appellant's contention that she paid various expenses during the surviving spouse's last illness, aside from the already reimbursed burial expenses, the Board concludes that the appellant should be afforded an opportunity to submit proof of those payments in order to substantiate her claim for accrued benefits.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records..

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance. Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Ask the appellant to provide reliable evidence that she actually made payments related to her mother's last sickness.

The appellant should be informed that she should submit actual bills, copies of cancelled checks, or any other evidence which would substantiate her claim that she bore any costs associated with her mother's last sickness.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the appellant and his agent of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the claim for accrued benefits, based on compensation, in light of all pertinent evidence (to include all that added to the VBMS and/or B  and legal authority. 

5.  If the claim for accrued benefits in excess of $487.00 is not granted in full, furnish to the appellant an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

